     Case 3:18-cv-02458-BEN-BLM Document 60 Filed 12/18/19 PageID.758 Page 1 of 1


 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9    CALIFORNIA TRUCKING                                 Case No.: 3:18-cv-02458-BEN-BLM
      ASSOCIATION, et al.,
10
                                        Plaintiffs,       ORDER GRANTING JOINT
11                                                        MOTION TO PERMIT PLAINTIFFS
      v.                                                  TO FILE SINGLE REPLY BRIEF
12
                                                          [Doc. 59]
      ATTORNEY GENERAL XAVIER
13
      BECERRA, et al.,
14                                   Defendants,
15
      INTERNATIONAL BROTHERHOOD
16    OF TEAMSTERS,
17                        Intervenor-Defendant.
18
19         The parties jointly move for an order permitting Plaintiffs to file a single Reply Brief
20   in response to both Oppositions to their Motion for Preliminary Injunction. The joint
21   motion is GRANTED. Plaintiffs shall file a single Reply Brief of no more than 20 pages
22   in response to both Oppositions.
23         IT IS SO ORDERED.
24
25   Date: December 18, 2019                 __________________________________
26                                                HON. ROGER T. BENITEZ
                                                  United States District Judge
27
28
                                                      1
                                                                              3:18-cv-02458-BEN-BLM
